Citation Nr: 0216234	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  99-11 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to January 
1966.  In addition, the veteran had three periods of active 
duty for training in July 1966, August 1966, and between July 
and August 1967, each from 12 to 14 days duration.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Seattle, Washington.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  Post-traumatic stress disorder was not shown in service; 
the evidence submitted in support of the claim for service 
connection for PTSD does not establish a current disability 
of PTSD that is related to service.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 11-00.  Among other things, the new law 
imposes on VA expanded duties to assist and notify a claimant 
seeking VA benefits.  VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
September 1998 rating decision, the May 1999 statement of the 
case (SOC), and the March 2002 supplemental SOC, the RO 
provided the veteran with the applicable law and regulations 
and gave notice as to the evidence generally needed to 
substantiate his claim.  With respect to the duty to notify, 
the RO advised the veteran by letters dated in August 2000 
and February 2001 of the evidence of record and the parties' 
respective duties in gathering specific evidence.  The 
veteran was afforded a thorough VA psychiatric examination.

The Board also notes that the veteran has had the opportunity 
to submit evidence and argument in support of his appeal.  
The Board notes that the RO twice attempted to verify the 
alleged stressors with the pertinent identifying information 
provided by the veteran.  Since the RO has provided all 
required notice and assistance to the veteran, the Board 
finds that there is no prejudice in proceeding with the claim 
at this time.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2001).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(which provides for the diagnosis of mental disorder in 
accordance with the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th ed.) (1994) (DSM IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  60 Fed. Reg. 
32807-32808 (1999) (codified at 38 C.F.R. § 3.304(f)); see 
Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 
(2001).

Service medical records reveal that the veteran underwent 
several physical examinations over the course of his service.  
The veteran underwent an enlistment examination in June 1965, 
which appeared to be normal, including the psychiatric 
assessment.  The veteran denied any symptoms such as nervous 
trouble of any sort, frequent or terrifying nightmares, 
depression or excessive worry, or difficulty sleeping.   He 
underwent a RAD (release from active duty) physical 
examination in January 1966 that was also normal.  

The veteran underwent an annual Reserve physical in February 
1967.  The veteran indicated on the Report of Medical History 
that he had a history of depression or excessive worry, 
frequent nightmares and trouble sleeping.  He underwent a 
Neurology evaluation in July 1967 to assess a possible 
narcolepsy diagnosis.  The examiner stated, "I personally 
doubt true narcolepsy and suspect we may be dealing with 
symptoms of a passive-aggressive personality."  The veteran 
underwent an annual examination in December 1967.  The 
examination was normal; however, the veteran identified 
problems sleeping, frequent or terrifying nightmares, 
depression or excessive worry, and nervous trouble of any 
sort as symptoms that he has or has had.  The veteran 
underwent a Neurology evaluation in October 1968, which 
resulted in an impression of probable personality or 
character disorder.  

In February 1969, the veteran underwent a retention 
examination.  The veteran described very vivid nightmares 
centered on "a lot of people being killed" and falling 
through or being surrounded by fire.  The examiner opined 
that the most appropriate diagnosis was schizophrenic 
reaction, undifferentiated type, early.  The examiner noted a 
diagnosis from October 1967 in which the presence of a 
developing schizophrenic reaction was suspected, but the 
patient was not considered "incipiently psychotic."  The 
February 1969 examiner thought that the veteran's condition 
had deteriorated to a point since then that he should now 
probably be considered psychotic and unfit for duty in the 
Reserves.

Post-service, the veteran attended individual therapy two to 
three times a month at H. Hospital between June 1970 and 
October 1971.  The diagnosis was major ambulatory 
schizophrenia.  

The veteran underwent a VA compensation and pension (C&P) 
special neurological examination in November 1970.  His 
present complaint was a nervous condition and sleeping 
sickness combined.  After a discussion of the veteran's 
current symptoms, service and employment record, and medical 
history, the veteran underwent both a neurological and a 
psychiatric examination.  The psychiatric diagnosis was 
schizophrenic, chronic, undifferentiated type.

The RO received several lay statements in February 1971.  A 
statement by G. T. disclosed that she had known the veteran 
all of her life and prior to his entering the service in 
1965, he showed no signs of a nervous condition.  A statement 
by G.A.R. indicated that he had known the veteran since 1959 
and the veteran had not bee "aggravated" by nervous 
condition.  A letter by D. F. states that he had known the 
veteran since 1962 and the veteran had not suffered from a 
nervous condition before they both entered the service in 
1965.  Statements by H. S. W., S. J. B., and W. R. M., did 
not make any reference to psychiatric symptoms or disorders.  

A July 1971 report from Dr. G. T. S. indicates that the 
veteran has been clinically known to him since April 1968.  
Dr. S. provided a diagnosis of schizophrenia, chronic, 
undifferentiated type.

A May 1982 letter from Dr. G. T. S. states that the veteran 
became clinically known to him in 1966 and he treated him for 
depressive reaction, severe, secondary to narcolepsy.  Dr. S. 
indicates that two years earlier the veteran came back for 
treatment of narcolepsy and depression.  He showed early 
improvement with medication.  In a January 1984 letter Dr. S. 
expressed an opinion as to aggravation of these conditions in 
the military.  Dr. S' April 1985 essentially duplicates the 
assertions of the January 1984 letter.  In a note, dated in 
April 1997, Dr. S. indicates PTSD, delayed and major 
depression, chronic recurrent.

The veteran described his stressors in a VA Form 21-4138 
dated in June 1997.  He stated that during summer camp in 
"the hills of Camp Pendleton near our bivouac area, I ran 
from friendly fire."  He states that the found cover and 
returned fire.  The veteran also described "unarming" and 
killing a man on the main side of Camp Pendleton in summer 
camp of 1968.

Dr. G. T. S. indicated by an undated letter, received in 
April 1998, that the veteran carries a "recurring stress 
load" regarding a friendly fire incident from reserve duty 
in the summer of 1967 at Camp Pendleton, California.  Dr. S. 
reports that the veteran repeatedly awakens with insomnia, 
burning fire in his mouth and on his tongue, and of 
"committing return violence."  These symptoms repeat dozens 
of times per year and leave the veteran agitated and feeling 
suicidal.  The symptoms have persisted for the past 30 years.  
Dr. S. concludes, "These memory and symptom recurrences 
appear to manifest themselves in a further diagnosis of PTSD, 
delayed type, with agitated depression.

The veteran underwent a VA C&P psychiatric examination in 
April 1998.  The examiner reviewed the claims file, noting 
Dr. S' reports and the veteran's June 1997 stressor 
statement.  The medical history disclosed the friendly fire 
incident and the shooting/homicide incident at Camp 
Pendleton.  The veteran reported that he had nightmares for 
many years about firing at individuals and has them every two 
to three months or more often.  He indicated avoidance of 
thoughts and feelings associated with his stressors, 
increased arousal, extreme difficulty concentrating and 
focusing on the task at hand, and startle response to loud or 
unexpected noises.  After discussion of his personal history 
and performing a mental status examination, the examiner made 
the following Axis I diagnoses: post-traumatic stress 
disorder, chronic type, severe in nature and dysthymia, 
secondary to the PTSD, chronic and severe.  The examiner's 
impression is that the veteran's noted incidents at Camp 
Pendleton in 1967 and 1968 did expose him to life-
threatening, traumatic events, which lead the veteran to 
experience feelings of intense fear, feelings of 
helplessness, and actual horror.  The examiner determined 
that the veteran re-experienced traumatic events with 
recurrent and intrusive recollections and distressing dreams.  
The examiner also finds that the veteran has increased 
arousal that does not appear to have existed prior to the 
military and he tries to avoid stimuli associated with trauma 
and has numbing of his general responsiveness.  The examiner 
concludes that PTSD has caused the veteran to be very 
emotionally fragmented.

The veteran, in a statement dated in June 1999, indicates 
that the incident, in which he shot and killed a man, was 
witnessed by E. T.  He alleged that the witness also went to 
the Military Police headquarters at Del Mar and filled out a 
report about the incident.  The veteran states that he is 
uncertain as to the dates of the two incidents, but that 
summer camp varied from June to August over a period of 1966 
to 1969.  He reveals that the "friendly fire" incident was 
never reported and he is uncertain as to exactly where it 
happened, other than in the hills of Camp Pendleton.  

E. T. submitted a statement, dated in August 2000, that 
indicates that he served on active duty for 180 days from 
mid-1965 to mid-February 1966.  He provides his military 
serial number and social security number; he states that he 
does not remember the incident spoken of by the veteran.

The RO submitted a request for confirmation of the veteran's 
two stressors to the Naval Criminal Investigative Service 
(NCIS) in September 2000.  Using the veteran's full name, 
serial number, social security number, and period of active 
duty from June 1965 to January 1966, as well as identifiers 
for E. T., NCIS had no record of an investigation on either 
of the stressor incidents.

The veteran wrote a new statement in December 2000, in which 
he indicates that the incidents must have happened in 1966 or 
'67.

The RO submitted a new request to confirm the veteran's 
stressors to NCIS in January 2001.  The RO used the same 
identifying information for the veteran and his purported 
witness, E. T., but expanded the dates to June to July 1966, 
summer camp 1967, and June to July 1969.  Again, NCIS 
responded that there was no record of an investigation.

Progress notes from Dr. G. T. S., received in May 2001, 
reveal a diagnosis of depressive disorder, atypical severe.  
This particular note is undated, but refers to the notes from 
a session in December 1999.  Additional notes reflect that 
the veteran was seen between December 1999 March 2001.


II.  Analysis

A review of the record fails to show that the veteran 
incurred PTSD in service or had PTSD prior to service, which 
was aggravated by service.  The evidence reveals that the 
veteran did not engage in combat while on active duty.  His 
claimed in-service stressors revolve around events that 
allegedly happened during basic training or "summer camps."  
As a matter of law, "credible supporting evidence that the 
claimed in[-]service event actually occurred" cannot be 
provided by medical opinion based on post-service 
examination.  Moreau v. Brown, supra.  This means that other 
"credible supporting evidence from any source" must be 
provided that the events alleged as the stressors in service 
occurred.  Cohen v. Brown, 10 Vet. App. 128, 147.  Although 
the veteran provided specific identifying information and a 
general chronology related to his traumatic events, NCIS was 
unable to confirm that the events occurred based on the 
information given.  In light of the veteran's assertion that 
he and an identified witness filled out a report with the 
Military Police at Del Mar, it is a mystery why NCIS had no 
record.  It is incredulous that his service personnel records 
would be silent and no record of investigation would exist in 
light of the gravity of the veteran's stressor, i.e. a 
homicide by use of a firearm.  Moreover, the Board notes that 
the purported witness, who by all appearances seemed very 
cooperative, indicates that he does not remember such an 
incident.   

The service connection claim also fails because it appears 
that the veteran does not have a current diagnosis of PTSD.  
Dr. S' records, dated from December 1999 to March 2001, 
reflect a current diagnosis of depressive disorder, atypical 
severe, not PTSD.  Although the VA examiner provided a 
diagnosis of PTSD in April 1998, the Board must reiterate 
that a post-service medical opinion cannot verify that an in-
service stressor event actually occurred. Moreau v. Brown, 
supra.  Thus, even if the PTSD diagnosis was current, the 
medical evidence does not demonstrate a link with service.  
The Board must conclude that the lack of a current medical 
diagnosis and the absence of verified stressors in this case 
are controlling and are simply overwhelmingly against the 
claim.  In such circumstances, the benefit of the doubt 
doctrine is not for application.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

